Citation Nr: 0003851	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  94-06 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

Entitlement to service connection for skin cancer and a 
disability manifested by memory loss.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1948 to April 1952.

This appeal came to the Board of Veterans' Appeals (Board) 
from January 1991 and later RO decisions that denied service 
connection for skin cancer and a disorder manifested by 
memory loss, including service connection based on exposure 
to ionizing radiation.  A February 1996 Board decision 
determined that the veteran's claims for service connection 
for skin cancer and a disorder manifested by memory loss, 
including service connection based on exposure to ionizing 
radiation and to toxic wastes, were not well grounded.  The 
veteran then appealed the February 1996 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).

In an April 1999 joint motion, the parties asked the Court to 
vacate the February 1996 Board decision and to remand the 
case to the Board for readjudication.  The joint motion notes 
that the parties agreed that the issues for appellate 
consideration were service connection for skin cancer and a 
disorder manifested by memory loss due to exposure to toxic 
wastes, and that the issues of service connection for these 
disorders based on exposure to ionizing radiation were not on 
appeal.  It was noted in the joint motion that a remand of 
the case was necessary because a 14-page VA Form 1-646 
prepared by a representative of the veteran was not in the 
appellate record.  In an April 1999 order, the Court granted 
the parties' motion and vacated the Board's February 1996 
Board decision for "fail[ing] to adjudicate" the issues of 
service connection for skin cancer and memory loss due to 
exposure to hazardous materials.

In October 1999, the veteran's representative submitted 
additional argument and evidence.  In a November 1999 letter, 
the Board asked the representative whether he wanted to 
submit additional argument and/or evidence.  In January 2000, 
the representative submitted additional argument.
The veteran's testimony at a hearing in July 1994 and a 
written argument of the representative dated in September 
1999 raise the issues of service connection for a skin 
condition, a disorder manifested by a nagging cough, and loss 
of teeth due to exposure to either low grade radiation, toxic 
wastes or the sun.  These claims have not been adjudicated by 
the RO and are not for appellate consideration.  These 
matters are referred to the RO for appropriate action.


REMAND

Copies of the April 1999 joint motion and Court order, and 
the additional evidence and arguments submitted by the 
representative have been placed in the veteran's claims 
folder.  These documents require that the RO obtain the 14-
page VA Form 1-646 for inclusion in the claims folder.

The evidence received in October 1999 includes a report dated 
in September 1999 from John N. Kentwood, M.D., that notes the 
veteran's skin cancers were more likely than not directly 
related to his exposure to either low grade radiation, toxic 
waste or the sun while serving on the LST 519 in service.  
The record shows that the veteran served on the U.S.S. 
CALHOUN COUNTY (LST-519) while in service, and a copy of this 
ship's log of activities from 1944 to 1955 shows that its 
duty included disposing of defective ammunition and 
radioactive wastes from 1946.  Under the circumstances, the 
Board finds that the veteran's claim for service connection 
for skin cancer due to exposure to either low grade 
radiation, toxic wastes or the sun is plausible and well 
grounded, as did the RO.  38 U.S.C.A. § 5107(a) (West 1991); 
Sokowski v. Derwinski, 2 Vet. App. 75 (1991).


Where there is a reasonable possibility that a current 
condition is related to or is a residual of a condition 
experienced in service, VA should seek a medical opinion as 
to whether the veteran's current disabilities are in any way 
related to or the residual of those experienced in service.  
Horowitz v. Brown, 5 Vet. App. 217 (1993).


In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the 14-page VA 
Form 1-646 from the veteran's 
representative for inclusion in the 
appellate record.

2.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of any skin cancer 
or post operative residuals thereof and 
any disorder manifested by loss of 
memory.  All indicated studies or 
consultations should be obtained and all 
clinical findings reported in detail.  
The examiner should give a fully reasoned 
opinion as to the etiology of any skin 
cancer or post operative residuals 
thereof and of any disorder manifested by 
loss of memory found, including an 
opinion as to whether it is at least as 
likely as not that any such conditions 
are causally related to either exposure 
to low grade radiation, toxic wastes or 
the sun in service.  The examiner should 
support the opinion/s by discussing 
medical principles as applied to the 
specific medical evidence in this case, 
including the report of Dr. Bentwood.  In 
order to assist the examiner in providing 
the requested information, the claims 
folder must be made available to him or 
her and reviewed prior to the 
examination.

3.  After the above development, the RO 
should review the claims for service 
connection for skin cancer and a disorder 
manifested by loss of memory, including 
service connection based on exposure 
either to low grade radiation, toxic 
wastes or the sun.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to the veteran and his 
representative. 

The veteran and his representative should be given the 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




